The mother's application for permission to remove her infant child to another state was addressed to the sound legal discretion of the district court and its decision thereon ought not to be disturbed except upon a clear showing of manifest abuse of discretion. Boles v. Boles, 60 Mont. 411, 199 P. 912, 913; Jewett v. Jewett, 73 Mont. 591, 595, 237 P. 702, 704; In re Thompson, 77 Mont. 466, 475, 251 P. 163; Damm v. Damm, 82 Mont. 239,266 P. 410, 412; Rogers v. Rogers, 25 Wash. 2d 369,170 P.2d 859. Here there is no showing that the district court abused its discretion in making the order allowing the removal of the child and this is the principle on which the order *Page 349 
should be affirmed rather than because of the mother's "subsequent marriage to another who has a home in another state" as was mentioned by the majority opinion in State ex rel. Graveley v. District Court, Mont., 174 P.2d 565, 568. Mothers who have not, by contracting a subsequent marriage, provided their offspring with stepfathers, also have the right to have their children accompany them to another jurisdiction when, in the exercise of a sound legal discretion, the court finds that such removal is for the best interests of the children. It is on such principle, rather than on any rule announced by the majority opinion in the Graveley case, supra, that I concur in affirming the order from which appeal was taken.